TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2022



                                     NO. 03-22-00029-CR


                             Lamont Alva Scrutchens, Appellant

                                                v.

                                 The State of Texas, Appellee




    APPEAL FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER AND KELLY
               AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment adjudicating guilt.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.